Case 1:18-ap-01062 Doc 1-2 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
             Exhibit Development Marketing Agreement Page 1 of 5
Case 1:18-ap-01062 Doc 1-2 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
             Exhibit Development Marketing Agreement Page 2 of 5
Case 1:18-ap-01062 Doc 1-2 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
             Exhibit Development Marketing Agreement Page 3 of 5
Case 1:18-ap-01062 Doc 1-2 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
             Exhibit Development Marketing Agreement Page 4 of 5
Case 1:18-ap-01062 Doc 1-2 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
             Exhibit Development Marketing Agreement Page 5 of 5
